Citation Nr: 0032121	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-06 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

6.  Entitlement to an increased disability evaluation for 
hemorrhoids, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran served on active service from 
June 1972 to June 1975. 


REMAND

In this case, in January 2000, following certification of the 
veteran's case to the Board but prior to the expiration of 
the 90 day period allowed under 38 C.F.R. § 20.1304 for the 
submission of additional evidence following the certification 
of the case, the veteran submitted to the RO and to the Board 
additional evidence relevant to the issues on appeal.  The 
evidence includes medical records from the Grand Island 
Orthopedics dated from July 1995 to December 1999, the St. 
Francis Medical Center dated from January 1998 to April 1999, 
and the Grand Island Surgery Center dated November 1999.  
However, as it does not appear that the RO has considered the 
additional evidence submitted, and as the veteran has not 
submitted a waiver of RO consideration of this evidence, the 
case must be returned to the RO for its review of the 
aforementioned evidence and inclusion of the evidence in a 
supplemental statement of the case prior to the case being 
sent back to the Board.  See 38 C.F.R. §§ 19.37, 20.1304 
(2000). 

In addition, in an April 1999 VA form 21-4138 (Statement in 
Support of Claim), the veteran indicated that he has received 
treatment for his claimed disorders at the Grand Island VA 
Medical Center (VAMC) from 1975 to the present.  In this 
respect, it appears that the record contains medical records 
from the Grand Island VAMC variously dated from the late 
1970s to 1995.  However, the record is devoid of any records 
from this VAMC dated from 1995 to the present.  In this 
respect, the law is clear that, where there are possible 
records in construction or actual possession of the VA, such 
records should be obtained prior to final appellate review.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such 
records may impact the veteran's claims in this case, the RO 
should obtain the veteran's treatment records from the Grand 
Island VAMC from January 1995 to the present. 

Furthermore, the Board notes that the record contains a VA 
form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) showing that the Disabled American 
Veteran's were authorized in January 1995 to represent the 
veteran.  However, such VA form 21-22 was revoked in October 
1998.  The record also contains a September 1998 letter from 
Attorney John Stevens Berry indicating that the veteran had 
signed and forwarded a limited power of attorney authorizing 
Mr. Berry to represent the veteran.  However, the record also 
contains an October 1998 letter from the RO to Mr. Berry 
indicating that no such limited power of attorney was 
received.  Lastly, the record contains various January 2000 
statements from the Veterans Advocate Group purporting to 
represent the veteran on the present appeal.  In this 
respect, as under 38 C.F.R. § 20.601 a specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney or agent, the RO shall contact the 
veteran to clarify the veteran's representation and to obtain 
the documentation required to name on the record the 
organization/attorney who is representing the veteran on the 
present appeal. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, for these reasons, a remand is required.  


1.  The RO shall contact the veteran to 
clarify the veteran's representation 
and to obtain the documentation 
required to name on the record the 
organization/attorney who is 
representing the veteran on the present 
appeal, as per 38 C.F.R. § 20.601. 

2.  The RO should obtain the veteran's 
treatment records from the Grand Island 
VA Medical Center for January 1995 to 
the present.  If the search for these 
records has negative results, the claims 
file must be properly documented with 
information obtained from this VA 
facility indicating that these records 
were not available.

3.  The RO should readjudicate the 
issues on appeal, in light of any 
additional information/evidence 
submitted in January 2000, including the 
medical records from the Grand Island 
Orthopedics dated from July 1995 to 
December 1999, the St. Francis Medical 
Center dated from January 1998 to April 
1999, and the Grand Island Surgery 
Center dated November 1999.  If 
additional development is warranted, it 
should be undertaken.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
arguments on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to afford the 
appellant due process of law, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.

The RO must review the claims file and ensure that all 
notification and 
development action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 
3 and 4 of the Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing of this 
case in light of the changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that is subsequently 
provided by the Department, including, among others things, 
final regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative, if any, should be provided 
with a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.



		
NADINE W. BENJAMIN
Acting Veterans Law Judge
Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



